Citation Nr: 0004988	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-11 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with a compression fracture, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1993.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, which continued the 10 percent 
evaluation of the veteran's service-connected degenerative 
disc disease of the lumbar spine with a compression fracture.


REMAND

The Board finds that the veteran's claim for an increased 
evaluation of the service-connected degenerative disc disease 
of the lumbar spine with a compression fracture is well 
grounded as it is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
the veteran's assertion that such disability has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
If a claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim (38 U.S.C.A. 
§ 5107(b)) which includes a thorough VA examination.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991).

Historically, an August 1994 rating decision granted service 
connection for degenerative disc disease of the lumbar spine 
with a compression fracture, and a 10 percent evaluation was 
assigned.  This decision was based on service medical records 
reflecting treatment for low back strain, an April 1994 VA 
examination report showing a compression fracture of the 
lumbar spine with discomfort, and a May 1992 MRI study 
revealing degenerative disk disease at L3-4 and L4-5.

VA outpatient records show treatment for various 
disabilities, including a low back disorder, from May 1994 to 
December 1997.  The veteran sought treatment for mid to low 
back pain in April 1995, and gave a history of experiencing 
the pain since softball practice the previous week.  A 
physical examination of the back revealed tenderness of the 
left thoracic muscle mass in the T3-5 area.  No vertebral 
tenderness was noted.  Range of motion of the spine was 
within normal limits.  Muscle strain was diagnosed.

In January 1997, the veteran reported experiencing low back 
pain since the previous morning, and explained that the pain 
was worse with bending.  Para lumbar muscle tenderness was 
noted on physical examination.  The diagnostic impression was 
degenerative joint disease of the lumbar spine.

A December 1997 outpatient treatment record notes a one-week 
history of low back pain, worse on the right than the left.  
The veteran reported a burning sensation radiating down the 
back of both legs when bending forward.  Tenderness of the 
right sacroiliac was noted on physical examination.  
Degenerative disc disease of the lumbar spine was diagnosed.  

The veteran sought an increased evaluation of his service-
connected degenerative disc disease of the lumbar spine with 
a compression fracture in January 1998, asserting that he was 
unable to sit, stand or bend without pain radiating to both 
legs.

On VA examination in February 1998, the veteran reported pain 
and stiffness on a daily basis with pain radiating into his 
legs, and numbness in the right posterior thigh and both 
buttocks once a week.  He explained that the pain was worse 
with standing or driving for prolonged periods, and better 
with stretching, hip rotation and anti-inflammatory 
medications.  Muscle spasms were noted in the lumbosacral 
area on physical examination.  Forward flexion was to 90 
degrees, lateral flexion was to 15 degrees bilaterally, and 
rotation was to 40 degrees bilaterally.  A neurological 
examination revealed normal sensation and strength.  Some 
straight leg raising pain was noted in the right posterior 
thigh and buttock.  Reflexes were symmetrical in the lower 
extremities.  X-rays of the lumbosacral spine showed 
degenerative disk disease at L3-4 and L4-5 with a compression 
fracture at L4.

Based on this evidence, an April 1998 rating decision 
continued the 10 percent evaluation of the veteran's low back 
disability.  The veteran filed a notice of disagreement (NOD) 
with this evaluation in June 1998, and indicated that his low 
back disability had increased in severity.

The RO continued the 10 percent evaluation of the veteran's 
degenerative disc disease of the lumbar spine with a 
compression fracture in August 1998.  The veteran submitted a 
substantive appeal (Form 9) the following month, perfecting 
his appeal.

In his June 1998 notice of disagreement, the veteran stated 
that he felt his service-connected low back disability had 
"gotten worse."  The Board finds that the veteran's 
comments are ambiguous as to whether he meant his condition 
had "gotten worse" since the time the claim was filed, or 
had "gotten worse" since the last VA examination.  Because 
an allegation of increased disability since the last VA 
evaluation requires further development, the Board 
reluctantly concludes that the prudent course to take is to 
obtain further clarification.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.103(a) (1999), the Board is deferring adjudication of the 
issue prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since 
February 1998 for his low back 
disability.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records which 
have not been previously obtained.  

3.  The RO should arrange for the veteran 
to be examined by the appropriate 
physician to determine the nature and 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine with a compression fracture.  Any 
indicated studies should be conducted.  
The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail, 
including range of motion of the 
veteran's lumbar spine, recorded in 
degrees.  In addition, the examiner 
should address the following:

a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his service-
connected low back disability, and offer 
an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.

b)  Whether the low back disability 
causes weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?

c)  Whether pain is visibly manifested on 
movement of the lumbar spine, and if so, 
to what extent; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the disability; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse of functional 
impairment due to pain attributable to 
the disability.  The examiner should also 
comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.

d)  The examiner should specifically 
comment on the most appropriate 
diagnostic classification for the 
veteran's service-connected low back 
disability.  If there is more than one 
back disorder present, the examiner 
should comment on the causal 
relationship, if any, between the 
service-connected low back disorder and 
any other back pathology which may be 
present.  If back pathology exists that 
is not casually related to service or the 
service-connected back disability, the 
examiner should comment as to whether 
such nonservice-connected back pathology 
may be distinguished from the service-
connected pathology.

Comprehensive reports, which represent 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability, should be provided.  
Copies of pertinent clinical evidence 
from the veteran's claims folder and a 
copy of this remand must be provided to 
the examiner for review in conjunction 
with the examination.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
to ensure that it is in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for degenerative disc disease of the 
lumbar spine with a compression fracture.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).	


